DETAILED ACTION
This Office Action is in response to the amendment filed on 03/04/2022.
Claims 18-37 are pending in the case.  Claims 18, 33 and 37 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on 03/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9716764 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 18-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 18, 33 and 37 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Apfel et al. (US 6510453 B1) discloses a method that supports the automated insertion of data into an electronic document based on an identifying characteristic of the electronic document. For the representative example of a electronic mail message, the present invention supports the insertion of an electronic mail signature fragment into an electronic mail message based on the context of the electronic mail message. If the electronic mail message represents a reply to a received message, then a signature fragment assigned to reply-type messages is inserted without manual intervention in a predetermined location within the electronic mail message. Alternatively, if the electronic mail message represents a newly composed message, then a signature fragment assigned to new-type messages is inserted without manual intervention into the predetermined location within the electronic mail message. The present invention also can support the automated insertion of a particular signature fragment within the electronic mail message based on the identity of the designated recipient for the message.  Bird et al. (US 20020059418 A1) discloses a method for monitoring and displaying to a user a variety of email usage statistics provides a relatively simple user interface that provides entertaining and useful information that may affect the users' e-mail usage practices and habits; the more detailed usage view generally provides statistics as to the amount of time spent in message composition, message reading and other application tasks, the usage group provides a pie chart depicting reading time, composing time, and other time for current activity. Percentages or actual clock time information may be shown in a textual format. 
However, Apfel et al. and Bird et al., fail to clearly teach or fairly suggest the combination of following limitations: 
receiving, by a computer, from a user, a configuration designating data to automatically include in a plurality of new communications from the user, the new communications including a first new communication, the configuration comprising data designated by the user for use in the new communications, the configuration further comprising rules set by the user regarding inclusion of first data selected based on historical interactions with a specific recipient for a new communication; 
receiving, by the computer, from the user when creating the first new communication, an entry of a first person into a field of the first new communication prior to sending the first new communication from the user to the first person; 
using, by the computer, a temporal setting specified by at least one rule of the rules set by the user with the historical interactions to determine the first data; 
displaying, by the computer and in response to receiving the entry of the first person, the first data in a body of the first new communication for inclusion in the first new communication 
displaying, by the computer, a control to adjust the temporal setting upon which the first data included in the first new communication is determined using the historical interactions, manipulation of the control causing a change in display of the first data in the new communication; and 
sending, by the computer, the first new communication to the first person, the body of the first new communication including the first data that is in conformance with the temporal setting specified by the at least one rule of the rules and as modified by the control.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179